[Cite as State v. Benson, 2022-Ohio-2126.]


                                       COURT OF APPEALS
                                   GUERNSEY COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :      JUDGES:
                                             :      Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                 :      Hon. John W. Wise, J.
                                             :      Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
MARVIN J. BENSON,                            :      Case No. 22CA00005
                                             :
        Defendant - Appellant                :      OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Guernsey County
                                                    Court of Common Pleas, Case No.
                                                    18-CR-98




JUDGMENT:                                           Affirmed



DATE OF JUDGMENT:                                   June 21, 2022



APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

LINDSEY K. ANGLER                                   MARVIN J. BENSON, Pro Se
Prosecuting Attorney                                #756728
Guernsey County                                     P.O. Box 788
627 East Wheeling Ave.                              Mansfield, Ohio 44901
Cambridge, Ohio 43725-2284
Guernsey County, Case No. 22CA000005                                                2


Baldwin, J.

       {¶1}   Defendant-appellant Marvin Benson appeals from the January 20, 2022

Entry of the Guernsey County Court of Common Pleas denying his Motion for Access to

Public Records Pursuant to R.C. 149.43(B)(8). Plaintiff-appellee is the State of Ohio.

                       STATEMENT OF THE FACTS AND CASE

       {¶2}   On Friday, April 13, 2018, six-year-old W.M. arrived at school, and hugged

his principal. W.M. participated in an event called COSI on Wheels, a field trip brought to

the school building with presentations and activities for the students. Photographs taken

by the school principal show W.M. enjoying participation in the activities with his peers.

       {¶3}   On Monday, April 16, 2018, at approximately 3:00 p.m., paramedics were

dispatched to a home occupied by appellant, his girlfriend Tiera Mounts, appellant's three

children, and Tiera's two children, one of whom was W.M. Upon arrival, the emergency

medical technician (EMT) found a child, later identified as W.M., unresponsive on the

second floor of the house. W.M. was not breathing, had no pulse, and his arm was not

flexible, leading the EMT to believe the child had been dead for longer than an hour.

       {¶4}   Patrolman Jarod Eubanks of the Cambridge Police Department arrived on

the scene. He noted the child's body was “battered and bruised.” Tr. 284. Based on his

observations of W.M.'s body, he requested a detective to the scene. Detective Greg Clark

of the Cambridge Police Department arrived on the scene.

       {¶5}   Det. Clark asked appellant and Tiera Mounts to come with him to the police

station, which they agreed to do. Before interviewing appellant, Det. Clark read him his

Miranda rights. During the first part of the interview, appellant told police W.M. had

“episodes” where he would fall down as if his legs were weak, and the bruises on W.M.'s
Guernsey County, Case No. 22CA000005                                               3


body were from “episodes” where he beats himself. Appellant stated Tiera disciplined

W.M. by “busting his ass and like that,” by making him do wall squats, and when W.M.

“keeps fighting” with Tiera, she'll call her stepmom to come and get him. Appellant said

Sunday night, the night before W.M. died, W.M. was “acting up real bad.” They made

W.M. do wall squats, but he would just stand and lean against the wall. After they got him

to do the wall squats, he kept dropping to the ground and would sit there, like he didn't

want to listen.

       {¶6}   Appellant stated on Monday morning, April 16, W.M. did not want to get up

and put his shoes on. There was vomit in W.M.'s bedroom from the night, although

appellant claimed they did not hear him vomiting during the night. When W.M. kept falling,

appellant put him up against the wall to do wall squats. When appellant was trying to

leave to take the other children to school, W.M. put his coat on “half-assed.” Appellant

told police the “worst thing I did this morning was kicked him in his butt.” Appellant

admitted kicking W.M. out the front door of the house, where W.M. hit his head on the

stoop. Although Det. Clark had noted a gash with fresh blood on W.M.'s head, Appellant

claimed there was a scratch, but no blood on W.M.'s head. Appellant stated W.M. went

back to bed that morning, and at one point when he woke up to use the restroom,

appellant gave him cough syrup. When Tiera arrived home from work in the afternoon,

appellant told her W.M. was acting “like a butt” plus W.M. had vomit to clean up in his

room. Tiera went upstairs to W.M.'s room, and shortly thereafter Appellant heard her

screaming.

       {¶7}   After a break, Det. Clark resumed his interview with Appellant. Appellant

stated he met Tiera a year ago, and as to W.M., she was “beating his ass.” He stated
Guernsey County, Case No. 22CA000005                                                4


sometimes Tiera went pretty far and had to call her mom. Appellant stated after he “busted

his butt” one time, W.M. started listening. Tiera would often say she could not handle

W.M. and wanted to get rid of him.

       {¶8}   Appellant told Det. Clark on the night before W.M.'s death, Tiera wasn't

dealing with W.M., and told appellant to handle it. Appellant stated he put W.M. on the

wall to do wall squats, and kicked W.M.'s feet out from under him. Appellant tossed W.M.,

and he hit a space heater or radiator. Appellant stated when he fell and hit his head on

the radiator, W.M. laid there “with that defiant look that he does.” Appellant picked him up

and said, “Get your ass back on the wall.” W.M. got back on the wall, but kept spitting and

trying to hit Appellant. Tiera told appellant to hit him back, and appellant kicked W.M. in

the stomach. W.M. fell over. Appellant tossed W.M. a second time, and kicked W.M. again

while he was laying on the ground. Appellant admitted several times to kicking W.M. twice

on Sunday night and once on Monday morning, and to throwing W.M. across the room

twice. Appellant also told police Tiera threw W.M. once on Sunday night, and kicked his

feet out from under him. When W.M. kept “acting up”, Tiera told appellant to put him in

the shower.

       {¶9}   Dr. Sandra Schubert, the Guernsey County Coroner, arrived at the house

to view the body of W.M. She noted multiple marks all over W.M.'s body – his head, neck,

torso, arms, legs, and back. From looking at the injuries to W.M.'s body, she was unable

to immediately determine the cause of death, although initially she believed the trauma

to his face may have led to a concussion, causing his death. She determined W.M. died

laying in his bed, between the hours of 9:00 a.m. and noon on April 16, 2018. She further
Guernsey County, Case No. 22CA000005                                                5


noted four areas of vomit in W.M.'s bedroom, which were analyzed to help determine time

of death.

       {¶10} W.M.'s body was sent to Licking County, where Dr. Charles Lee performed

an autopsy. Dr. Lee determined the injury which caused the death was a ruptured bowel,

which led to peritonitis. The doctor determined the ruptured bowel was caused by blunt

force trauma to the abdomen by something of substance inflicted hard and fast, such as

a punch or a kick. According to Dr. Lee, the injury would need to be inflicted when the

boy's spine was stable in order for the bowel to crush against the spine, causing it to

rupture, and most likely W.M. was in a stable position against a wall or the floor. He

estimated the injury occurred 8-24 hours prior to W.M.'s death. W.M.'s brain was swollen,

and he had twice the amount of diphenhydramine in his system as is the therapeutic dose

for an adult. W.M. was malnourished, weighing only 35 pounds at the time of his death.

       {¶11} Appellant was indicted by the Guernsey County Grand Jury on two counts

of murder, two counts of involuntary manslaughter, one count of felonious assault, and

one count of endangering children. The case proceeded to jury trial in the Guernsey

County Common Pleas Court.

       {¶12} The jury found appellant guilty of all six charges. The court found all charges

merged into one, and the State elected to have appellant sentenced on felony murder, in

which the underlying offense was endangering children. The trial court sentenced

appellant to a term of incarceration of fifteen years to life.

       {¶13} Appellant then appealed. Pursuant to an Opinion filed in State v. Benson,

Guernsey App. No. 19CA00009, 2020-Ohio-1258, on March 23, 2020 from which the
Guernsey County, Case No. 22CA000005                                                6


statement of facts are taken, this Court affirmed the judgment of the trial court. Appellant

filed an appeal in the Supreme Court of Ohio.

       {¶14} On June 16, 2020, appellant filed a Petition to Vacate or Set Aside

Judgment of Conviction and Sentence pursuant to R.C. 2953.21. Upon the motion of

appellant’s counsel, the trial court, as memorialized in an Entry filed on June 17, 2020,

stayed the proceedings “until attorney visits resume at the correctional institution where

Defendant is confined, and/or the jurisdictional appeal in Ohio Supreme Court Case No.

2020-0709 is concluded, whichever occurs later.”

       {¶15} Appellant, on January 10, 2022, filed a pro se Motion for Access to Public

Records Pursuant to R.C. 149.43(B)(8). Appellant, in his motion, alleged that he needed

such records to defend himself in the in the pending Petition to Vacate or Set Aside

Judgment of Conviction and Sentence pursuant to R.C. 2953.21 and also to defend

himself in a civil action brought against him stemming from his criminal case.

       {¶16} The trial court, via an Entry filed on January 20, 2022, denied such motion

stating, in relevant part, as follows: “The Court, on June 17, 2020, upon Motion of

Defendant’s Attorney, Dennis C. Belli, stayed proceedings on Defendant’s Petition for

Post-Conviction Relief until attorney visits resume at the correctional institution where

Defendant is confined, and/or the jurisdictional appeal in Ohio Supreme Court Case No.

2020-0709 is concluded, whichever occurs later. Therefore, Defendant’s Motion for

Access to Public Records is hereby DENIED.”

       {¶17} Appellant now appeals, raising the following assignment of error on appeal:
Guernsey County, Case No. 22CA000005                                                     7


       {¶18} “I. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

FAILING TO FIND THAT THE DEFENDANT PRESENTED A JUSTICIABLE CLAIM FOR

ACCESSING PUBLIC RECORDS PURSUANT TO [R.C.] 149.43(B)(8).”

                                              I

       {¶19} Appellant, in his sole assignment of error, argues that the trial court erred in

denying his Motion for Access to Public records.

       {¶20} Ohio's Public Records Act requires a public office to make copies of public

records available to any person on request and within a reasonable period of time. R.C.

149.43(B)(1). State ex rel. McDougald v. Greene, 161 Ohio St.3d 130, 2020-Ohio-3686,

161 N.E.3d 575, ¶ 9. The Ohio Supreme Court construes the Public Records Act “

‘liberally in favor of broad access’ ” to public records. State ex rel. Cincinnati Enquirer v.

Hamilton Cty., 75 Ohio St.3d 374, 376, 1996-Ohio-214, 662 N.E.2d 334.

       {¶21} As pertinent here, R.C. 149.43(B)(8) provides that:

              A public office or person responsible for public records is not required

       to permit a person who is incarcerated pursuant to a criminal conviction * *

       * to obtain a copy of any public record concerning a criminal investigation

       or prosecution * * * unless the request to inspect or to obtain a copy of the

       record is for the purpose of acquiring information that is subject to release

       as a public record under this section and the judge who imposed the

       sentence or made the adjudication with respect to the person, or the judge's

       successor in office, finds that the information sought in the public record is

       necessary to support what appears to be a justiciable claim of the person.
Guernsey County, Case No. 22CA000005                                                8


       {¶22} This statute “sets forth heightened requirements for inmates seeking public

records, and requires an incarcerated criminal defendant to demonstrate that the

information he is seeking pursuant to R.C. 149.43 is necessary to support a justiciable

claim or defense.” State v. Gibson, 2nd Dist. Champaign No. 06CA37, 2007-Ohio-7161,

¶ 13. A justifiable claim does not exist where an inmate fails to identify “any pending

proceeding with respect to which the requested documents would be material * * *.” State

v. Atakpu, 2d Dist. Montgomery No. 25232, 2013-Ohio-4392, ¶ 9, citing Gibson at ¶ 14.

       {¶23} “ ‘[I]t is the responsibility of the person who wishes to inspect and/or copy

records to identify with reasonable clarity the records at issue.’ ” State ex rel. Morgan v.

New Lexington, 112 Ohio St.3d 33, 2006-Ohio-6365, 857 N.E.2d 1208, ¶ 29, quoting

State ex rel. Fant v. Tober, 8th Dist. No. 63737, 1993 WL 173743, *1 (Apr. 28, 1993),

affirmed, 68 Ohio St.3d 117, 623 N.E.2d 1202 (1993).

       {¶24} In his R.C. 149.43(B)(8) motion, appellant alleged that he had a pending

post-conviction action and that a civil action had been brought against him which

stemmed from this case. However, appellant has failed to specify exactly what documents

that he was requesting       and only vaguely referred to “public documents.” Without

information as to what documents that appellant was requesting, the trial court could not

determine if such documents were necessary to support a justiciable claim. We find,

therefore, that the trial court did not err in denying appellant’s motion.

       {¶25} Appellant’s sole assignment of error is, therefore, overruled.
Guernsey County, Case No. 22CA000005                                        9


       {¶26} Accordingly, the judgment of the Guernsey County Court of Common Pleas

is affirmed.

By: Baldwin, J.

Gwin, P.J. and

Wise, John, J. concur.